'Chancellor Gaillard.
The defendant in his answer denies the allegations m the bill on which it is presumed the complainants relied to give this court jurisdiction, and the answer is un-contradicted; the case therefore is stript of its equity, and the question to be decided is one of mere law. Whether the title of the defendant deriyed from the sheriff is good or not. He holds adversely and the right to the land must be determined before partition can be made or he can be held to account for the rents and profits. The complainants had complete and adequate remedy at law. The bill is dismissed with costs.
From this decree the complainants appealed, and it was contended that the court had jurisdiction in partition; and that if there was an adverse claim, which must be tried at law, the court should have retained thebill and directed an issue. That complainant could not have sued at law for want of the title deeds. 2 Johns. Ch. Ca. 269.
Decree affirmed by the whole court.